                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


OLIVER DAWOUD,

                    Plaintiff,

v.                                                      Case No: 6:18-cv-369-Orl-40DCI

ACRYLIC TANK MANUFACTURING
OF NEVADA,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on Plaintiff's Motion for Final Default Judgment as

to Count I (Doc. 51) filed on November 30, 2018. The United States Magistrate Judge

has submitted a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed February 11, 2019 (Doc. 54), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Motion for Final Default Judgment as to Count I (Doc. 51) is GRANTED.

      3.     The Clerk is DIRECTED to enter judgment in favor of Plaintiff and against

Defendant in the amount of $147,410.00 plus post-judgment interest at the legal rate

pursuant to 28 U.S.C. § 1961.

      4.     The Clerk is DIRECTED to close the file.
      DONE AND ORDERED in Orlando, Florida on March 1, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
